                          United States District Court
                        Western District of North Carolina
                               Asheville Division

       John Anthony Barreiro,         )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:19-cv-00349-MR
                                      )
                 vs.                  )
                                      )
      State of North Carolina         )
 Superior Court of Cherokee County    )
  North Carolina Attorney General     )
           Ashley Welch               )
         Cherokee County,             )
            Respondents.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 29, 2020 Order.

                                               June 29, 2020




         Case 1:19-cv-00349-MR Document 9 Filed 06/29/20 Page 1 of 1
